OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 4, 1946. By order of this court dated July 16, 1979, the respondent was suspended from the practice of law for a period of five years, commencing September 1,1979, and until the further order of this court (69 AD2d 236).
On June 5, 1981, in the County Court, Westchester County, the respondent was convicted, after a jury trial, of grand larceny in the second degree, a class D felony (Penal Law, § 155.35). On June 29, 1981 the respondent was sentenced to an indeterminate term of imprisonment of one to five years.
Upon the respondent’s conviction of a felony, he ceased to be an attorney and counselor at law in this State (see Judiciary Law, § 90, subd 4).
*715Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P.J., Hopkins, Damiani, Titone and Rabin, JJ., concur.